—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating the prison disciplinary rules that prohibit inmates *780from making threats and refusing a direct order. The charges stem from an incident wherein petitioner threatened to spit on a correction officer who discovered that petitioner had failed to comply with a direct order to trim his fingernails. Contrary to petitioner’s contention, the detailed misbehavior report and hearing testimony provide substantial evidence to support the determination of his guilt (see, Matter of Harris v Corcoran, 261 AD2d 740; Matter of Saunders v La Bombard, 257 AD2d 840). Moreover, the hearing was timely concluded pursuant to a valid extension granted for the purpose of obtaining the testimony of a witness requested by petitioner (see, Matter of Stokes v Goord, 254 AD2d 558, lv denied 92 NY2d 819; Matter of Reynoso v Coombe, 229 AD2d 732, lv denied 89 NY2d 801). We have examined petitioner’s remaining contentions and find them to be lacking in merit.
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.